Citation Nr: 0314449	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-13 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease with chondromalacia of the right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a rating in excess of 10 percent assigned 
in conjunction with the original grant of service connection 
for chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from February 1976 to February 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

This case has been returned to the Board subsequent to a May 
2001 Board remand.


FINDINGS OF FACT

1.  The service-connected right knee disability is manifested 
by arthritis, pain, tenderness, and crepitus with flexion 
reduced by 25 degrees, without evidence of instability.

2.  The chondromalacia of the left knee is manifested by 
arthritis, pain, and crepitus, mild subluxation on 
manipulation, with flexion reduced by 20 degrees, without 
evidence of instability.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease with chondromalacia of the right 
knee have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Codes 5010-5257, 5003, 5260, 
5261 (2002).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5299-5257, 5260, 5261 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), and correspondence from the RO provided to both 
the appellant and his representative, specifically satisfies 
the requirement at § 5103 of the new statute.  They clearly 
notify the appellant and his representative of the evidence 
necessary to substantiate his claims including the 
requirements of the VCAA, to include what evidence the VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).  Additionally, the Board finds that all available 
evidence and records identified by the appellant as plausibly 
relevant to his pending claims have been collected for 
review.  During the course of the appeal a VA examination was 
conducted.  Accordingly, the Board finds that the 
requirements under the VCAA have been met.

Factual Background

The service medical records show that in June 1976, the 
veteran sustained an injury to the right knee when he fell 
playing baseball.  The diagnostic impression was contusion of 
the right knee.  In October 1977, he received treatment for 
knee pain.  The specific knee is not identified.  The 
diagnosis was tendonitis and muscle strain of the knee.  In 
November 1977, he returned with complaints of left knee pain.  
The diagnostic assessment was degenerative changes of the 
left knee.

A VA examination was conducted in May 1980.  The veteran 
complained of pain and swelling.  Besides crepitus, there 
were no other abnormalities noted on examination of the 
knees.  The diagnosis was mild synovitis of the right knee 
without evident deformity or dysfunction.

A July 1980 rating action granted service connection for 
right knee synovitis and assigned a noncompensable 
evaluation. 

A VA compensation and pension examination was conducted in 
May 1999.  At that time, the veteran reported symptoms that 
included increased stiffness, pain, swelling, popping and 
soreness.  Physical examination of the right knee revealed 
crepitus on motion.  There was tenderness over the 
patellofemoral joint and the inferior pole of the patella.  
There was no instability to either valgus and varus stress or 
anterior and posterior drawer.  The range of motion was 0 to 
135 degrees.  Examination of the left knee was within normal 
limits with no pain or ligamentous laxity.  The range of 
motion was 0 to 140 degrees.  X-ray revealed degenerative 
arthritis of the right knee.  The left knee was normal.  The 
impression was right knee degenerative joint disease with 
arthritis with minimal limitation of range of motion with 
some limitation of active with walking with pain with long 
distance walking.  The examiner stated that the left knee was 
normal.

A May 1999 rating action granted a 10 percent rating for the 
right knee disability, effective December 1998.  

VA outpatient records dated in June 2000 show that the 
veteran complained of bilateral knee pain, soreness and 
swelling.  Examination revealed severe retropatellar 
crepitation, left greater than right.  He had full range of 
motion with no effusion or instability.  The Mc Murray's sign 
was negative.  The orthopedic surgeon determined that there 
was bilateral degenerative joint disease.  He noted that it 
was greater on the right.  The diagnostic impression was 
chondromalacia patellae.  The physician commented that it was 
more likely than not that the left knee problem was secondary 
to the right knee due to the stress of shifting his weight to 
compensate for his symptoms.  

A June 2000 rating action granted service connection for 
chondromalacia patellae of the left knee, and assigned a 10 
percent rating, effective December 1998.  

The veteran received treatment at VA facility between 1999 
and 2002 for various disorders, including complaints 
pertaining to his knees.  In October 2001, he was given a 
Genumedi knee sleeve after complaints of knee buckling.

A VA examination was conducted in December 2002.  The veteran 
complained of increasing symptomatology that included 
crepitus and occasional swelling.  He reported constant pain.  
He stated that the pain increased in severity with 
activities.  His knees were bothersome during significant 
weather changes.  He indicated that his right knee had given 
out in the past.  He worked in the post office.

Examination of the right knee revealed no warmth, redness or 
effusion.  There was palpable crepitus with active and 
passive range of motion.  There was mild discomfort with 
palpation of the undersurfaces of the patella and medial 
joint line.  On manual manipulation of the patella, there was 
mild subluxation.  The range of motion was 0-115 degrees.  
There was no varus or valgus instability.  The Lachman's, 
McMurray's as well as anterior and posterior drawer testing 
were negative.  There was no abnormal significant Q-angle.  

Examination of the left knee revealed moderate to severe 
tenderness to palpation under the patella.  There was mild 
subluxation on manual manipulation of the patella.  There was 
crepitus on active and passive range of motion.  He had 
minimal discomfort over the medial joint line.  There was no 
warmth, effusion, or instability.  Range of motion was 0 to 
120 degrees.  The Lachman's, McMurray's, as well as, the 
anterior and posterior drawer testing were negative.  X-rays 
revealed bilateral degenerative changes of the knees.  The 
diagnosis was bilateral degenerative joint disease.  The 
examiner commented that the most significant symptoms 
emanated from bilateral chondromalacia and patellofemoral 
syndrome, right greater than the left.  Further, the 
veteran's symptoms were somewhat fluctuant and worsened on 
increased activities and activities of post-stress across the 
patella femoral joint.  

Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. 38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Id.  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.

The RO has assigned a 10 percent rating for degenerative 
joint disease with chondromalacia of the right knee under 
Diagnostic Codes 5010-5257 and a 10 percent rating for 
chondromalacia of the left knee under Diagnostic Codes 
5299-5257, pursuant to the Schedule for Rating Disabilities.  
38 C.F.R. Part 4.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, Diagnostic Code 5003.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 
6 Vet. App. 259 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran appealed the initial assignment of the evaluation 
for the service-connected chondromalacia of the left knee.  
The Board will consider whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Right Knee

The May 1999 VA examination showed that the right knee was 
tender and there was effusion.  However, the effusion was 
only slight.  Additionally, there was only slight limitation 
of motion and there was no instability.  

During the recent VA examination the veteran complained of 
his knee giving away, pain and crepitus in his right knee.  

The examination did show pain and crepitus.  However, there 
was only slight impairment in range of motion with flexion to 
115 in the right and 120 degrees of flexion in the left knee.  
Extension was normal in both knees.  Additionally, there was 
no evidence of warmth, redness, effusion, or locking.  
Although x-rays confirmed the presence of arthritis, the 
examination showed no instability.  Still further there was 
no reported impairment in the veteran's gait.  


After reviewing the evidence, the Board can find no basis 
under the appropriate Diagnostic Codes to grant the veteran 
an evaluation in excess of the existing 10 percent for the 
right knee disability.  

The Board has considered pain-related functional impairment 
as set forth in the DeLuca case.  The examiner noted that 
there were increased symptoms on activities.  However, in 
order to be entitled to a higher rating the functional 
impairment must result in the equivalent of limitation of 
flexion of the knee to 30 degrees and extension to 15 
degrees.  In view of the slight impairment in range of motion 
shown during the recent VA examinations the Board is 
satisfied that the degree of functional impairment due to 
pain is adequately reflected in the current 10 percent 
ratings.  Also, as previously indicated the examination found 
no instability of the either knee.  Accordingly, the Board 
finds that the weight of the evidence is against the 
veteran's claims.

Left Knee

The May 1999 VA examination showed no abnormality of the left 
knee.  The recent VA examination showed moderate to severe 
tenderness to palpation and subluxation on manual 
manipulation of the patella.  However, the subluxation was 
described as mild. Mild.  He had minimal discomfort over the 
medial joint line.  However, there was normal extension of 
the knee with flexion limited to 120 degrees.  X-rays 
confirmed the presence of arthritis.  However, the evaluation 
showed no evidence of instability.  After reviewing the 
evidence the Board finds that the criteria for a higher 
rating have not been met.  

The Board has also considered pain-related functional 
impairment as set forth in the DeLuca case.  The examiner 
noted that there were increased symptoms on activities.  
However, in order to be entitled to a higher rating the 
functional impairment must result in the equivalent of 
limitation of flexion of the knee to 30 degrees and extension 
to 15 degrees.  In view of the slight impairment in range of 
motion shown during the recent VA examinations the Board is 
satisfied that the degree of functional impairment due to 
pain is adequately reflected in the current 10 percent 
ratings.  The current 10 percent rating is the highest rating 
warranted during the appeal period.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

Finally, the evidence is not equipoise as to warrant 
consideration of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to an increased rating for degenerative joint 
disease with chondromalacia of the right knee is denied.

Entitlement to an increased rating for chondromalacia of the 
left knee is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

